internal_revenue_service department of the treasury index number u i l no washington dc number release date legend person to contact telephone number refer reply to cc dom p si plr-106781-99 date date company state shareholders a b c dear this letter responds to a letter dated date requesting a ruling on behalf of company under sec_1362 of the internal_revenue_code the information submitted discloses that company was incorporated on a in state company had two shareholders shareholders it is represented that company intended to be an s_corporation since its incorporation believing itself to be an s_corporation company operated accordingly beginning on b after the end of its first taxable_year ending on c however company discovered that its s election had not been timely filed accordingly company filed a c return for its first taxable_year plr-106781-99 company requests a ruling that its sec_1362 election will be treated as timely made for its taxable_year that ends on c sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 explains when an s election will be effective generally if an s election is made within the first two and one half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply sec_1378 provides that for purposes of subtitle a the term permitted_year means a taxable_year which is a year ending december or any other accounting_period for which the corporation establishes a business_purpose to the satisfaction of the secretary for purposes of paragraph any deferral of income to shareholders shall not be treated as a business_purpose section a of the temporary income_tax regulations provides that no corporation may make an election to be an s_corporation for any taxable_year unless the taxable_year is a permitted_year in addition an s_corporation shall not change its taxable_year to any taxable_year other than a permitted_year a permitted_year is a taxable_year ending on december or is any other taxable_year for which the corporation establishes a business_purpose within the meaning of sec_1_442-1 to the satisfaction of the commissioner applying the relevant law to the facts submitted and representations made we rule that company's sec_1362 election will be treated as timely made for its year that begins on b however this ruling is contingent on company adopting a permitted_year for its taxable_year filing s returns based on its permitted_year and reporting income to shareholders based on that permitted_year this ruling is also conditioned on the representation that shareholders’ affected taxable years are open years this ruling is contingent on company filing form_2553 election by a small_business_corporation with an effective date of b with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts specifically we express no opinion on plr-106781-99 whether company otherwise qualifies as an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
